Citation Nr: 0708774	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which denied the veteran entitlement to 
a TDIU.

This case was previously before the Board and, in April 2005, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  Service connection is in effect for an adjustment 
disorder with depressed mood, rated 30 percent disabling; 
chronic right knee anterior cruciate ligament tear and 
internal derangement, rated 20 percent disabling; and 
residuals of an excision of the right radial head with 
traumatic arthritis, rated 10 percent disabling.  The 
combined evaluation is 50 percent.

2.  The veteran has occupational experience as a shipping 
clerk and manual laborer.

3.  The competent and probative evidence does not show that 
the veteran's service-connected right knee disorder, right 
elbow disorder, and adjustment disorder with depressed mood 
are of sufficient severity as to prevent him from engaging in 
some form of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and December 
2003; a rating decision in April 2004; a statement of the 
case in June 2004; and a supplemental statement of the case 
in March 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Law and Regulations

The veteran is presently service connected for an adjustment 
disorder with depressed mood, rated 30 percent disabling; 
chronic right knee anterior cruciate ligament tear and 
internal derangement, rated 20 percent disabling; and 
residuals of an excision of the right radial head with 
traumatic arthritis, rated 10 percent disabling.  The 
combined evaluation is 50 percent.

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board notes that in this case the schedular criteria of 
38 C.F.R. § 4.16(a) are not met.  In accordance with 38 
C.F.R. § 4.16(b), if a veteran does not meet the above 
percentage standards for a total rating, but is nevertheless 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities, the veteran 
should be rated totally disabled.  In arriving at such 
conclusion, the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue will be 
considered.  Thus the issue is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal 
which permits the veteran to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from nonservice-
connected conditions, that place him in a different position 
than other veterans who meet the basic schedular criteria.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain or keep employment.  The ultimate question is 
whether the veteran in light of his service-connected 
disorders, is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a)(1), 
4.15.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
of the norm" of any other veteran rated at the same level.  
The question is whether the veteran is capable of performing 
the physical and mental tasks required of employment, not 
whether the veteran can find employment.  Van Hoose v. Brown, 
5 Vet. App. 361 (1993); 38 C.F.R. §§ 4.1, 4.15.

In this case, the record indicates that the veteran has an 
eighth grade education and has had previous employment as a 
shipping clerk and manual laborer.

Although the veteran essentially contends that he is unable 
to work because of his service-connected disabilities, the 
medical evidence in its entirety does not support this 
contention.  When examined by VA in September 2003 the 
veteran had complaints of right knee pain and subluxation.  
Physical examination of the right knee, while noting right 
knee tenderness, found the knee to be stable to varus and 
valgus stressing and to have essentially a full range of 
motion from 0 to 135 degrees VA examination of the right 
elbow in March 2004 noted the veteran's complaints of right 
elbow pain and weakness but also noted that the veteran had 
full extension of the right elbow with flexion to 130 degrees 
and both pronation and supination to 45 degrees of motion of 
the right elbow.  Although this latter examination showed 
pain on range of motion testing, the examiner noted that the 
veteran's range of motion appeared to be near normal.  When 
examined by a VA orthopedic clinic in September 2006 the 
veteran was found to have full range of motion of the right 
elbow without difficulty in flexion and extension.  He was 
also able to pronate and supanate without difficulty or 
complaints of pain.  In essence the veteran's physical 
impairment resulting from his service-connected right knee 
and right elbow disabilities are shown to result in minimal 
functional restrictions, which by themselves do not render 
the veteran incapable of employment.  Furthermore, the 
veteran's service-connected psychiatric disorder while 
resulting in a severe and chronic level of depression as 
reported by his VA staff psychologist in March 2005 was not 
shown on VA examination in December 2006 to result in 
significant occupational impairment.  Mental status 
examination in December 2006 found the veteran to be alert 
and oriented to time, person, place, and situation.  His 
speech was coherent, relevant, and goal directed and there 
was no evidence of delusion or thought disorder present.  The 
veteran's service connected psychiatric disorder is one which 
is subject to being controlled by medication and does not 
appear to result in any inappropriate social behavior that 
would interfere with employment. 

Although a September 1995 decision of the Social Security 
Administration found the veteran to be disabled, the Board 
notes that the laws and regulations applicable to that 
determination are different than those applicable to a 
determination of unemployability for VA purposes.  That 
decision is not binding on VA's decision regarding 
unemployability.  That decision considered multiple 
nonservice-connected disabilities in making a finding of 
disability, to include multiple joint arthritis, a lumbar 
spine disability, and a left ankle disability in addition to 
the service-connected right knee disorder, right elbow 
disorder, and adjustment disorder.

In sum, the evidence does not show that the veteran is 
demonstrably incapable of performing to some extent the 
physical and mental activities necessary for gainful 
employment due solely to his service-connected disabilities.  
While, the veteran's service-connected disabilities involving 
his right knee and right elbow may combine to preclude 
strenuous physical activities, the record contains no opinion 
by a qualified professional that light work or sedentary 
employment is precluded by service-connected disabilities.  
To the extent to which he is limited by his service-connected 
disabilities, such limitations are contemplated in and 
compensated by the 50 percent combined disability rating 
currently assigned for his conditions.

Accordingly, the Board concludes that the veteran's service-
connected disorders are not so debilitating as to prevent him 
from obtaining and maintaining gainful employment consistent 
with his work history and education.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


